GOODE, J.
(after stating the facts as above.) — The plaintiff was hurt in stepping from one of the defendant’s trolley cars, Sunday, April 20, 1902. Plaintiff and her sister, Miss Julia P. Lynch, had attended church that morning and afterwards had taken passage on a west-bound Cass avenue car to be carried to Euclid avenue. They signaled by ringing the bell before reaching the place where they wished to get off, which was the west crossing of the intersection of St. Louis and, Euclid avenues. But instead of the car stopping at the crossing as usual, it moved past it and stopped so that the rear platform was about fifteen feet further *640west. After it had stopped, plaintiff’s sister and another lady passenger got off safely, bnt when plaintiff stepped off she was instantly seized with a severe pain in her left leg, which transfixed her for a few moments on the spot where she stepped and caused her to suffer for several weeks. The evidence as to what her injury was is indefinite; hut we gather that she wrenched or sprained the muscles of her leg between the ankle and the knee.
The charges of negligence against the Transit Company are that the car crew failed to heed plaintiff’s signal to stop at the crossing on the west side of Euclid avenue, and instead, ran past the crossing and stopped 1 he car at a place where they knew it was dangerous to alight. The place is averred to have been a bank of earth which subjected plaintiff to a great effort and strain in stepping from the platform of the car to the ground; but all the evidence went to disprove that averment. It is difficult to describe the spot so as to convey an accurate impression and we must refer to the testimony which accompanies this opinion, from which the reader is likely to form, an approximately true image. Some photographs were introduced in evidence which exactly portray to the eye the configuration of the ground. The street was unmade there and a low embankment of easy grade extended from the railway track to a level some six or seven feet away. The embankment is spoken of by the witnesses as a terrace; hut it was no terrace in the proper sense of the word. At the point where the plaintiff got off there was a sort of rough shelf or step formed in the side of the slope, and a person stepping from the car-step would naturally and easily put his foot down on a nearly horizontal but not entirely smooth surface. The plaintiff and her sister, both of whom testified with praiseworthy candor, said the spot looked to them to he perfectly safe.
The omission of the carmen to stop the car at the crossing was not the proximate cause of the injury to *641the plaintiff; because, while maybe the accident would not have happened if that had been done, passengers are constantly let off cars at other places than street crossings without harmful consequences. Most other portions of streets are as safe to alight on as crossings, and varieties of cars are constantly used that permit passengers to board and alight anywhere along one side of a car; which, of course, contemplates their doing so away from crossings. There is an ordinance of the city of St. Louis requiring cars to stop at crossings for the convenience of the public in getting on and off, but this ordinance was not counted on or put in evidence; and if it had been, we apprehend the question of plaintiff’s responsibility would still turn on whether the place where the car stopped was a safe one for alighting. What a street railway company, or other carrier is bound by law to do in discharging passengers from a vehicle, is to use high care to select a safe landing place, and in other ways to endeavor to land them safely.
The pivot of the case is whether there was evidence from which the injury could rightly deduce the inference that the place where plaintiff was discharged was unsafe ; or that defendant ought to have forseen there was danger of an accident if she was discharged there. She was willing to get off at that point and waived the inconvenience incident to being carried past the crossing. The spot where she stepped to the ground appears to have been as safe as the crossing itself, or safer; for, instead of a downward step, she had to take a horizontal one. The time was just after noon, when every feature of the ground was visible. One may slip or wrench a muscle by stepping on a slightly uneven surface, small pebble, or' other body in the street at any point; but the occurrence of such an accident does not necessarily authorize the inference of negligence on the part of any one. Henry v. Ry. Co., 113 Mo. 525; Ward v. Andrews, 3 Mo. App. 275. And the particular accident under in*642vestigation presents no characteristics which bespeak either that the defendant was negligent in selecting a landing place for the plaintiff, or even that the place selected was unfit. The occurrence rather falls in the category of pure accidents for which, as human ken can not embrace them, nobody is to blame. Blame for an accident attaches only when it was one to be foreseen and averted by the exercise of the degree or quantum, of care which the law exacted of the parties concerned in the situation and relationship they were in at the time. Fuchs v. St. Louis, 167 Mo. 620; Sullivan v. Ry. Co., 133 Mo. 1; Bowen v. Ry. Co., 95 Mo. 268; Waller v. Ry. Co., 59 Mo. App. 410; Banks v. Ry. Co., 40 Mo. App. 458.
In this case the law imposed upon- the car crew the duty of exercising that high vigilance to prevent injury to the plaintiff which very cautious railway men are-wont to exercise. If the place chosen for the plaintiff to-land was safe, the carmen fully performed their duty, high though it was. As indicated, the fact that plaintiff got hurt as she did does not by itself justify the conclusion that the place' was unsafe. The injury was a singular one and is really unaccounted for by the evidence.. If due to the unevenness of the ground where she stepped, the risk was of a trifling character and no greater than is constantly encountered with impunity by multitudes of men every day. In some way' she sprained, her foot or leg severely as she stepped from the ear;, but there was nothing about the place where she alighted which suggested to her or any one with her who saw it,, that cm injury was likely to happen in getting off there.. She testified she saw no danger; that she took an easy, natural step, nearly straight out from the lowest step-of the car and that the instant she put her foot on the ground a violent pain struck her. Her sister testified the same way concerning the apparent safety of the-place; and all the testimony shows there was no risk, or even the least difficulty in getting off the car there. *643The accident thus plainly presents itself as the result of pure chance into which no blamable human agency entered as an active cause. The defendant can not be held answerable from the fact that plaintiff got hurt in leaving its car while the car was standing at a safe place, although that place was a short distance from the one where passengers usually alighted. There was no tie of causation between the plaintiff’s injury and any negligence of defendant, no negligence of the defendant being-shown. The defendant, or any other carrier, should not be the least remiss in the choice of landing places and can not lawfully be. It must choose them with great care; and where there is an embankment or other surface fault which enhances the peril of alighting, the place is an improper one to discharge a passenger. But a careful study of the evidence in the present case discloses nothing tending to prove that the bank of dirt on which plaintiff stepped presented any perceivable difficulty or hazard.
The facts before us are like those in Conway v. Lewistown, etc., Ry. Co., 90 Maine 199, which was to recover damages for a broken ankle, the injury having been caused by stepping on >a loose stone in getting off a street car. In that case, as in this one, the assignments of negligence against the defendant were running the ear past the crossing and stopping it at an unsafe place. That plaintiff complained in her testimony of a slight ditch or depression in the ground where she got off; but the excavation was not dangerous, nor the step she had to take in leaving the car long or difficult. The opinion said, assuming her description of the place to' be accurate, that there was a failure to establish--liability on the part of the defendant; since neglecting to stop the car precisely at the crossing was not culpable, nor was the place of alighting so difficult-and unsuitable as to render it actionable negligence to permit a vigorous young woman to get off there; further, that her injury was not the probable or ordinary result of stopping *644at that particular point, but was due to an event which could not have been anticipated.
As we find no evidence which has a tendency to prove the defendant’s servants were guilty of any negligent act in their conduct toward the plaintiff, the judgment is reversed.
Bland, P. J., and Reybwrn, J., concur.